IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


RICHARD THOMAS WALSH,                  : No. 359 WAL 2018
EXECUTOR OF THE ESTATE OF              :
THOMAS J. WALSH, DECEASED              :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
           v.                          :
                                       :
                                       :
BASF CORPORATION; BAYER                :
CORPORATION D/B/A BAYER                :
CROPSCIENCE, L.P., AND BAYER           :
CROPSCIENCE HOLDING, INC.,             :
AND/OR BAYER CROPSCIENCE, L.P.         :
AND BAYER CROPSCIENCE HOLDING,         :
INC., IN THEIR OWN RIGHT; BIOSAFE      :
SYSTEMS, L.L.C.; CHEMTURA              :
CORPORATION; CLEARY CHEMICAL           :
CORP.; DOW AGROSCIENCES, L.L.C.;       :
E.H. GRIFFITH, INC.; E.I. DU PONT DE   :
NEMOURS AND CO., INC.; G.B.            :
BIOSCIENCES CORPORATION; JOHN          :
DEERE LANDSCAPING, INC.,               :
SUCCESSOR TO LESCO, INC.;              :
MONSANTO COMPANY; NUFARM               :
AMERICAS, INC.; REGAL CHEMICAL         :
CO.; SCOTTS-SIERRA CROP                :
PROTECTION CO.; AND SYNGENTA           :
CROP PROTECTION, INC.                  :
                                       :
                                       :
PETITION OF: DOW AGROSCIENCES,         :
LLC, BAYER CROPSCIENCE, LP,            :
BAYER CORPORATION, AND BAYER           :
CROPSCIENCE HOLDING, INC.              :

RICHARD THOMAS WALSH,                  : No. 360 WAL 2018
EXECUTOR OF THE ESTATE OF              :
THOMAS J. WALSH, DECEASED              :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
           v.                          :
                                       :
                                       :
BASF CORPORATION; BAYER                :
CORPORATION D/B/A BAYER                :
CROPSCIENCE, L.P., AND BAYER           :
CROPSCIENCE HOLDING, INC.,             :
AND/OR BAYER CROPSCIENCE, L.P.         :
AND BAYER CROPSCIENCE HOLDING,         :
INC., IN THEIR OWN RIGHT; BIOSAFE      :
SYSTEMS, L.L.C.; CHEMTURA              :
CORPORATION; CLEARY CHEMICAL           :
CORP.; DOW AGROSCIENCES, L.L.C.;       :
E.H. GRIFFITH, INC.; E.I. DU PONT DE   :
NEMOURS AND CO., INC.; G.B.            :
BIOSCIENCES CORPORATION; JOHN          :
DEERE LANDSCAPING, INC.,               :
SUCCESSOR TO LESCO, INC.;              :
MONSANTO COMPANY; NUFARM               :
AMERICAS, INC.; REGAL CHEMICAL         :
CO.; SCOTTS-SIERRA CROP                :
PROTECTION CO.; AND SYNGENTA           :
CROP PROTECTION, INC.                  :
                                       :
                                       :
PETITION OF: JOHN DEERE                :
LANDSCAPING, INC.                      :

RICHARD THOMAS WALSH,                  : No. 361 WAL 2018
EXECUTOR OF THE ESTATE OF              :
THOMAS J. WALSH, DECEASED              :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
           v.                          :
                                       :
                                       :
BASF CORPORATION; BAYER                :
CORPORATION D/B/A BAYER                :
CROPSCIENCE, L.P., AND BAYER           :
CROPSCIENCE HOLDING, INC.,             :
AND/OR BAYER CROPSCIENCE, L.P.         :
AND BAYER CROPSCIENCE HOLDING,         :
INC., IN THEIR OWN RIGHT; BIOSAFE      :
SYSTEMS, L.L.C.; CHEMTURA              :
CORPORATION; CLEARY CHEMICAL           :
CORP.; DOW AGROSCIENCES, L.L.C.;       :
E.H. GRIFFITH, INC.; E.I. DU PONT DE   :
NEMOURS AND CO., INC.; G.B.            :



                          [359 - 363 WAL 2018] - 2
BIOSCIENCES CORPORATION; JOHN          :
DEERE LANDSCAPING, INC.,               :
SUCCESSOR TO LESCO, INC.;              :
MONSANTO COMPANY; NUFARM               :
AMERICAS, INC.; REGAL CHEMICAL         :
CO.; SCOTTS-SIERRA CROP                :
PROTECTION CO.; AND SYNGENTA           :
CROP PROTECTION, INC.                  :
                                       :
                                       :
PETITION OF: SYNGENTA CROP             :
PROTECTION, INC.                       :

RICHARD THOMAS WALSH,                  : No. 362 WAL 2018
EXECUTOR OF THE ESTATE OF              :
THOMAS J. WALSH, DECEASED              :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
           v.                          :
                                       :
                                       :
BASF CORPORATION; BAYER                :
CORPORATION D/B/A BAYER                :
CROPSCIENCE, L.P., AND BAYER           :
CROPSCIENCE HOLDING, INC.,             :
AND/OR BAYER CROPSCIENCE, L.P.         :
AND BAYER CROPSCIENCE HOLDING,         :
INC., IN THEIR OWN RIGHT; BIOSAFE      :
SYSTEMS, L.L.C.; CHEMTURA              :
CORPORATION; CLEARY CHEMICAL           :
CORP.; DOW AGROSCIENCES, L.L.C.;       :
E.H. GRIFFITH, INC.; E.I. DU PONT DE   :
NEMOURS AND CO., INC.; G.B.            :
BIOSCIENCES CORPORATION; JOHN          :
DEERE LANDSCAPING, INC.,               :
SUCCESSOR TO LESCO, INC.;              :
MONSANTO COMPANY; NUFARM               :
AMERICAS, INC.; REGAL CHEMICAL         :
CO.; SCOTTS-SIERRA CROP                :
PROTECTION CO.; AND SYNGENTA           :
CROP PROTECTION, INC.                  :
                                       :
                                       :
PETITION OF: MONSANTO COMPANY          :




                          [359 - 363 WAL 2018] - 3
RICHARD THOMAS WALSH,                       : No. 363 WAL 2018
EXECUTOR OF THE ESTATE OF                   :
THOMAS J. WALSH, DECEASED                   :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
BASF CORPORATION; BAYER                     :
CORPORATION D/B/A BAYER                     :
CROPSCIENCE, L.P., AND BAYER                :
CROPSCIENCE HOLDING, INC.,                  :
AND/OR BAYER CROPSCIENCE, L.P.              :
AND BAYER CROPSCIENCE HOLDING,              :
INC., IN THEIR OWN RIGHT; BIOSAFE           :
SYSTEMS, L.L.C.; CHEMTURA                   :
CORPORATION; CLEARY CHEMICAL                :
CORP.; DOW AGROSCIENCES, L.L.C.;            :
E.H. GRIFFITH, INC.; E.I. DU PONT DE        :
NEMOURS AND CO., INC.; G.B.                 :
BIOSCIENCES CORPORATION; JOHN               :
DEERE LANDSCAPING, INC.,                    :
SUCCESSOR TO LESCO, INC.;                   :
MONSANTO COMPANY; NUFARM                    :
AMERICAS, INC.; REGAL CHEMICAL              :
CO.; SCOTTS-SIERRA CROP                     :
PROTECTION CO.; AND SYNGENTA                :
CROP PROTECTION, INC.                       :
                                            :
                                            :
PETITION OF: BASF CORPORATION               :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of March, 2019, the Petitions for Allowance of Appeal are

GRANTED. The Application to File Brief as Amici Curiae in Support of Petitioners,

submitted by the Product Liability Advisory Council, Inc., Croplife America, and




                             [359 - 363 WAL 2018] - 4
Pennsylvania Chamber of Business & Industry, is also granted. The issues, as stated by

petitioners, are:


       (1)    Did the Superior Court majority commit reversible error in concluding that,
              when evaluating scientific evidence under the Frye standard, trial courts are
              not permitted to act as “gatekeepers” to ensure the relevance and reliability
              of scientific studies offered by experts to support their opinions by
              scrutinizing whether those studies actually support their opinions?

       (2)    Did the Superior Court majority commit reversible error in concluding that
              trial courts may not review experts’ opinions extrapolating from a broad
              class of products and injuries to a specific product and injury, thereby
              eliminating plaintiff’s burden to show product-specific causation of plaintiff’s
              specific injury?

       (3)    Did the Superior Court majority commit reversible error in concluding that
              the trial court erred without explaining how it abused its discretion because
              of manifest unreasonableness, partiality, prejudice, bias, ill-will or such lack
              of support from the evidence or the record so as to be clearly erroneous?




                                 [359 - 363 WAL 2018] - 5